Redrovan v New York City Tr. Auth. (2018 NY Slip Op 06702)





Redrovan v New York City Tr. Auth.


2018 NY Slip Op 06702


Decided on October 9, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2018

Renwick, J.P., Manzanet-Daniels, Mazzarelli, Webber, Singh, JJ.


7270 306533/11

[*1]Jaime Redrovan, Plaintiff-Appellant,
vNew York City Transit Authority, Defendant-Respondent.


Marder, Eskesen & Nass, New York (Joseph B. Parise of counsel), for appellant.
Lawrence Heisler, Brooklyn (Harriet Wong of counsel), for respondent.

Order, Supreme Court, Bronx County (Elizabeth A. Taylor, J.), entered on or about August 17, 2017, which granted defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant established its entitlement to judgment as a matter of law by demonstrating the applicability of the emergency doctrine, in this action where plaintiff was injured when the bus in which he was a passenger stopped suddenly, causing him to fall. Defendant submitted evidence showing that shortly after the bus had started to move after being stopped at a traffic light, a car abruptly pulled in front of it and stopped, cutting the bus off so closely that despite the driver's hard application of the brakes, the bus came within inches of colliding with the car. There is no evidence that the bus driver created the emergency or could have avoided a collision by taking some action other than forcefully applying the brakes (see e.g. Orsos v Hudson Tr. Corp., 111 AD3d 561 [1st Dept 2013]; Hotkins v New York City Tr. Auth., 7 AD3d 474 [1st Dept 2004]) Plaintiff's opposition, consisting of mere speculation, failed to raise a triable issue of fact.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 9, 2018
CLERK